Citation Nr: 0322386	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder.  

2.  Entitlement to service connection for a claimed left eye 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision, which 
determined that new and material evidence had not been 
received to reopen claims of service connection for a 
psychiatric disorder and a left eye disorder.

In a September 2001 decision, the Board determined that new 
and material evidence had been received to reopen claims of 
service connection for a psychiatric disorder and a left eye 
disorder.  

The Board also remanded the case to the RO for additional 
development of the issues.  



REMAND

Pursuant to a directive in the Board's September 2001 Remand, 
the RO, in an April 2002 letter, requested the veteran to 
provide information concerning the military hospital where he 
alleged treatment during service for a left eye injury.  In 
August 2002, the RO followed up this request with another, 
asking the veteran to provide the approximate time frame when 
he was treated at Tripler Army Hospital in Hawaii for his 
claimed eye injury.  

After an August 2002 VA eye examination in which the examiner 
felt that the veteran had had an injury to the left eye "in 
the past," and after the RO issued the veteran a 
Supplemental Statement of the Case in February 2003, the 
veteran, in a February 2003 statement, responded that he was 
treated at Tripler Army Hospital for his left eye during the 
time frame of May through July 1961.  He requested that these 
records be obtained; however, it does not appear that the RO 
thereafter attempted to obtain them.  As full compliance with 
the remand directive was not accomplished, the case must 
again be remanded for the necessary development.  Stegall v. 
West, 11 Vet. App. 268 (1998).

It is also noted that, in June 2003, the veteran submitted to 
the Board a letter from the Dorn VA Medical Center (VAMC) in 
Columbia, South Carolina, informing him of an appointment in 
the eye clinic on August 4, 2003.  All records pertaining to 
this visit should be obtained for association with the claims 
folder.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell 
v. Derwinski, 2 Vet. App. 611 (1992). 

In regard to his psychiatric disorder claim, the veteran 
underwent a VA examination in September 2002, in order to 
determine the nature and likely etiology of his claimed 
psychiatric disorder.  The examiner diagnosed him with 
alcohol dependence and cannabis abuse (Axis I), and mixed 
personality disorder with paranoid, schizoid, and antisocial 
traits (Axis II).  The examiner opined that there was no 
clear evidence of major mental illness that could be 
determined to have begun or been aggravated during the 
veteran's active service.  

The RO readjudicated the veteran's claim of service 
connection for a psychiatric disorder, and in a February 2003 
Supplemental Statement of the Case the RO informed the 
veteran of the continued denial of his claim.  In response, 
the veteran in June 2003 submitted to the Board a Department 
of Education document, entitled Loan Discharge Application: 
Total and Permanent Disability, dated in February 2003.  On 
the application, Edward Kendall, M.D., indicated that the 
veteran's present diagnoses were paranoid schizophrenia and 
alcohol dependence (in sustained remission), and that his 
medical condition began over 30 years ago.  The RO has not 
considered this new evidence, which was unaccompanied by a 
waiver of initial RO consideration of the additional 
evidence.  See 38 C.F.R. § 20.1304.  

The Board is aware that the regulations were recently amended 
so as to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 19.9, 
19.31, 20.903, 20.1304).  These amendments were also intended 
to allow the Board, under certain circumstances, to consider 
evidence not previously considered by the RO, so long as the 
claimant is advised of the Board's intention to do so and 
given an opportunity to respond.  

However, the Court in D.A.V. et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), invalidated 38 C.F.R. §19.9(a)(2) and 
(a)(2)(ii), which are provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  The intended effect of these 
provisions was to shorten the appeal processing time and to 
reduce the backlog of claims awaiting decision at the Board.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver.  The Court found that the provision was contrary to 
the requirement of 38 U.S.C. § 7104(a) that "all questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, as applied to the instant claim, the RO shall initially 
consider the additional evidence submitted to the Board by 
the veteran in June 2003.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (holding that, when the Board addresses a matter 
that has not been addressed by the RO, the Board must 
consider whether the appellant would be prejudiced by the 
Board's going forward on that issue without first remanding 
for the RO to adjudicate the issue in the first instance).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain, 
through official channels, any medical 
records pertaining to the veteran from the 
Tripler Army Hospital in Hawaii, where he 
alleged treatment for a left eye injury 
during the period of May 1961 through July 
1961.

2.  The RO should contact the Dorn VAMC in 
Columbia, South Carolina, and obtain all 
records of treatment pertaining to the 
left eye in August 2003.  

3.  Thereafter, the RO should readjudicate 
the issues of service connection for a 
psychiatric disorder and a left eye 
disorder.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


